IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICHAEL LEVANT JOHNSON,              :   No. 148 MAP 2014
                                     :
                 Appellant           :   Appeal from the Order of the
                                     :   Commonwealth Court at No. 470 MD 2014
                                     :   dated 10/27/14 and exited on 10/28/14
            v.                       :
                                     :
                                     :
CHERYL KINNEY AND CHESTER            :
COUNTY CLERK OF COURTS,              :
                                     :
                 Appellees           :




                                   ORDER


PER CURIAM:                                           DECIDED: June 15, 2015


    AND NOW, this 15th day of June, 2015, the Order of the Commonwealth Court is

AFFIRMED.